Case: 21-10221     Document: 00515984828         Page: 1     Date Filed: 08/18/2021




              United States Court of Appeals
                   for the Fifth Circuit                       United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                August 18, 2021
                                  No. 21-10221
                                                                 Lyle W. Cayce
                                Summary Calendar                      Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Austin Lavy Jackson,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 1:20-CR-55-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Austin Lavy Jackson appeals the 240-month,
   within-guidelines term of imprisonment imposed following his conviction for
   distribution and receipt of child pornography. He challenges only the
   substantive reasonableness of his sentence, asserting that it is greater than


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10221      Document: 00515984828          Page: 2   Date Filed: 08/18/2021




                                    No. 21-10221


   necessary to satisfy the sentencing goals of 18 U.S.C. § 3553(a). He alleges
   that his sentence fails to reflect that: (1) He had “no prior arrests or
   convictions”; (2) “he never produced pornography or enticed others to be
   photographed or recorded”; (3) “he only shared the pornography with one
   other person and only on two occasions”; (4) “most of the pornography he
   viewed involved postpubescent teenage boys who were relatively close to his
   own age”; and (5) “he deleted his photos and videos prior to his arrest.”
          We review a preserved challenge to the substantive reasonableness of
   the sentence imposed by the district court for abuse of discretion. See United
   States v. Johnson, 619 F.3d 469, 472 (5th Cir. 2010). We apply a rebuttable
   presumption of reasonableness when a sentence falls within a properly
   calculated guidelines range. United States v. Cooks, 589 F.3d 173, 186 (5th
   Cir. 2009).
          The record reflects that the district court considered Jackson’s
   mitigation arguments and his request for a sentence below the guidelines
   range. The district court nevertheless concluded that a sentence within the
   guidelines range was warranted based on the § 3553(a) factors. Jackson has
   not shown that the district court did not account for a factor that should have
   received significant weight, gave significant weight to an improper factor, or
   made a clear error in balancing the sentencing factors.          See id.   His
   disagreement with the district court’s balancing of the sentencing factors is
   insufficient to rebut the presumption of reasonableness. See United States v.
   Koss, 812 F.3d 460, 472 (5th Cir. 2016).
          AFFIRMED.




                                         2